PER CURIAM
ORDER.
The Court having considered and granted the petition for writ of certiorari in the above entitled case, it is this 26th day of November, 2013
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Howard County be, and it is hereby, summarily vacated, and the case is remanded to that Court for further consideration in light of Big Louie Bail Bonds, LLC v. State of Maryland, et al., 435 Md. 398, 78 A.3d 387 (2013). Costs in this Court to be paid by the Respondent.